DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, 7, and 13 recite obtaining first data associated with the person from at least one data source included in a private space; determining, in accordance with a model, a domain corresponding to the first data; identifying, based on the domain, one or more cross-linking keys from the first data; determining second data associated with the person to be retrieved from at least one second data source based on the one or more cross-linking keys, wherein the second data source is included in a space that is disjoint from the private space; generating the person-centric space for the person by associating the first data with at least a portion of the second data in the person-centric space so that the first data and the second data are associated with each other based on the one or more cross-linking keys; updating the person-centric space in accordance with a schedule determined based on the at least one data source in the private space; and in response to a query from the person, generating, based on the person-centric space, a direct answer to the query and additional information related to the direct answer.

The limitation “identifying, based on the domain, one or more cross-linking keys from the first data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person looking at an order confirmation email and, based on the judgment that it is in within the package shipping domain, form a further judgment that the tracking number contained therein will be used as a cross-linking key.
The limitation “determining second data associated with the person to be retrieved from at least one second data source based on the one or more cross-linking keys, wherein the second data source is included in a space that is disjoint from the private space,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person taking the tracking number and searching on the carrier’s website for tracking information.
The limitation “in response to a query from the person, generating, based on the person-centric space, a direct answer to the query and additional information related to the direct answer,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element of “obtaining first data associated with the person from at least one data source included in a private space.”   “Obtaining” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “generating the person-centric space for the person by associating the first data with at least a portion of the second data in the person-centric space so that the first data and the second data are associated with each other based on the one or more cross-linking keys.”  “Generating” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “updating the person-centric space in accordance with a schedule determined based on the at least one data source in the private space.”  “Updating” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

Claims 2, 8 and 14 recite wherein the schedule is determined based on a type of the at least one data source in the private space from which the first data is obtained.
The limitation “the schedule is determined based on a type of the at least one data source in the private space from which the first data is obtained,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determined” in the context of this limitation encompasses a person forming a judgment that, e.g., emails should be checked frequently.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.


Claims 3, 9, and 15 recite extracting one or more entities from the first data; and selecting the one or more cross-linking keys from the one or more entities based on the domain corresponding to the first data.
The limitation “extracting one or more entities from the first data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “extracting” in the context of this limitation encompasses a person reading an email and, of all the words in the email, noticing the tracking number.
The limitation “selecting the one or more cross-linking keys from the one or more entities based on the domain corresponding to the first data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this limitation encompasses a person forming a judgment that the tracking number is relevant.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.


The claims recite an additional element of “wherein the at least one second source is one of: a semi-private data source and a public data source.”  This is insignificant extra-solution activity directed to selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claims are not patent eligible.

Claims 5, 11, and 17 recite determining an intent of a person based on the request; and generating a card to be presented to the person in response to the request, wherein the card includes the first data that is associated with at least the portion of the second data, wherein a type of the card to be presented to the person is determined based on the intent of the person.
The limitation “determining an intent of a person based on the request,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to the intent.
The limitation “generating a card to be presented to the person in response to the request, wherein the card includes the first data that is associated with at least the portion of the second data, wherein a type of the card to be presented to the person is determined based on the intent of the person,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this limitation encompasses a person forming a judgment as to what information is responsive to the request.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Claims 6, 12, and 18 recite in response to the query from the person, generating an answer card based on the person- centric space, wherein the generation of the answer card automatically initiates one or more subsequent tasks associated with content of the answer card.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159